Citation Nr: 1732390	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
 
1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a bilateral hip disability, including secondary to low back disability.
 
3.  Entitlement to service connection for a neurological disorder, to include radiculopathy, of the hands and feet, to include secondary to a low back disability.

(The issue of entitlement to service connection for pes planus is addressed in a separate decision.)  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL
 
The Veteran and Y.G.
 
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION

The Veteran had active service from December 1974 to December 1975.   
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the case in September 2015 and October 2015 for further development.
 
The Board has held two hearings in this matter, one in August 2014 and the other in March 2015 before different Veterans Law Judges on the issues listed on the title page.  Under applicable Board procedures a panel decision by three judges will address the common issues heard by two hearing judges.
 
The Veteran was advised of his right to a hearing before a third Veterans Law Judge; however, he waived that right in June 2015. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 

REMAND
  
The November 2015 VA examination does not substantially comply with the Board's October 2015 remand directives because the examiner did not discuss the significance of a November 1993 VA general medical examination that attributed a back disorder to a nonservice-related injury from the 1980s.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the examination report is inadequate because the examiner failed to provide a well-reasoned rationale to support the opinion offered.  Hence, further development is in order.  
 
Given that the claims of entitlement to service connection for bilateral hip and neurological disorders are inextricably intertwined with the low back claim, they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran's most recent VA treatment records, and associate them with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for VA orthopedic and neurologic examinations to determine the nature and etiology of any diagnosed any neurological disorder affecting any extremity, as well as the etiology of any low back or hip disorder.  Following that examination and a review of all of the evidence of record, the examiners must jointly opine whether it is at least as likely as not that any diagnosed low back disorder, to include degenerative disc disease with post operative residuals, was incurred in or caused by the Veteran's active duty service, based on the appellant's documented medical history since service and his lay assertions. The examiner must consider the findings of the July 2011 VA examiner and discuss the significance of a November 1993 VA general medical examination that had attributed a back disorder to a nonservice-related injury from the 1980s.

If it is at least as likely as not that a diagnosed low back disability is related to the Veteran's active duty service then the examiners must jointly opine whether it is at least as likely as not that any diagnosed hip and/or neurological disorder affecting any extremity is caused or aggravated by that linked low back disability.

The examiners must also opine whether it is at least as likely as not that any diagnosed hip and/or neurological disorder affecting any extremity is directly related to the Veteran's active duty service.  

The examiners must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file, and all records must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.
 


A complete well-reasoned rationale must accompany any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the statement of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.  
 
3.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
4.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction he should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

________________________________
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans' Appeals




_______________________________
MICHAEL D. LYON
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

